      Case 1:19-cr-02032-SMJ     ECF No. 209   filed 09/24/20   PageID.1614 Page 1 of 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON




1                                                                  Sep 24, 2020
                                                                       SEAN F. MCAVOY, CLERK


2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 1:19-cr-02032-SMJ-1
5                                                   1:19-cr-02032-SMJ-2
                               Plaintiff,
6                                               ORDER GRANTING MOTION
                  v.                            FOR PROTECTIVE ORDER
7
     JAMES DEAN CLOUD (01), and
8    DONOVAN QUINN CARTER
     CLOUD (02),
9
                               Defendants.
10

11         IT IS HEREBY ORDERED: The United States’ Motion for Protective

12   Order, ECF No. 207, and related Motion to Expedite, ECF No. 208, are

13   GRANTED. Under Federal Rule of Criminal Procedure 16(d)(1), and for good

14   cause, the United States’ proposed Protective Order, ECF No. 207, is APPROVED,

15   ADOPTED, and INCORPORATED in this Order by reference.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 24th day of September 2020.

19                      ____________________________
                        SALVADOR MENDOZA, JR.
20                      United States District Judge




     ORDER GRANTING MOTION FOR PROTECTIVE ORDER – 1
